ORDER
The Disciplinary Review Board on September 5, 1995, having filed with the Court its decision concluding that JOEL C. BALSAM of NEW PROVIDENCE, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of six months for violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.16(b) (improper withdrawal from representation), RPC 8.1(b) (failure to cooperate with the disciplinary authorities), and for failure to comply with the terms of the Order of this Court dated September 9, 1992;
*551And the Disciplinary Review Board further concluding that respondent should be required to provide proof that during the period of his suspension from practice he is attending meetings of Alcoholic Anonymous and that prior to reinstatement respondent should be required to submit proof that he is abstaining from the use of alcohol;
And good cause appearing;
It is ORDERED that JOEL C. BALSAM is hereby suspended from practice for a period of six months, effective November 29, 1995, and until the further Order of the Court; and it is farther
ORDERED that respondent shall on a regular basis attend meetings of Alcoholic Anonymous during the period of suspension and provide proof thereof; and it is further
ORDERED that prior to reinstatement to practice respondent shall provide proof that he is abstaining from the use of alcohol; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.